



EXHIBIT 10.6




Execution Version


Amendment to Change in Control Agreement
WHEREAS, this Amendment (this “Amendment”) to that certain Change in Control
Agreement, dated as of December 6, 2011 (the “Agreement”), by and among (the
“Executive”) Gregory L. Ebel and Spectra Energy Corp (the “Company”), shall be
effective as of March 15, 2016 (the “Effective Date”);
WHEREAS, Section 14 of the Agreement provides that (except as otherwise provided
in Section 13 of the Agreement) the Agreement may not be modified unless such
modification is agreed to in writing and signed by the Executive and the
Chairman of the Board of Directors of the Company (or an officer designee); and
WHEREAS, the Company and the Executive wish to amend the Agreement on the terms
and subject to the conditions described herein.
NOW, THEREFORE, the Company and the Executive, intending to be legally bound, do
hereby agree as follows.
1.
The first sentence of Section 4.1(B) of the Agreement shall be amended in its
entirety to read as follows:

“In lieu of any severance benefit otherwise payable to the Executive, the
Company shall pay to the Executive, a lump sum severance payment, in cash, equal
to three (or, if less, the number of years (including partial years) until the
Executive reaches the Company’s mandatory retirement age, provided that the
Company adopts a mandatory retirement age pursuant to 29 USC §631(c)),
multiplied by the sum of (i) the Executive’s base salary as in effect
immediately prior to the Date of Termination or, if higher, as in effect
immediately prior to the first occurrence of an event or circumstance
constituting Good Reason, and (ii) the Executive’s target short-term incentive
bonus opportunity for the fiscal year in which the Date of Termination occurs
or, if higher, the fiscal year in which the first event or circumstance occurs
constituting Good Reason.”
2.
Except as expressly provided in this Amendment, the Agreement shall remain in
full force and effect.

[SIGNATURE PAGE FOLLOWS]







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Amendment, to be
effective as of the Effective Date.




GREGORY L. EBEL








/s/ Gregory L. Ebel             


Date:


March 15, 2016     






SPECTRA ENERGY CORP








/s/ Dorothy M. Ables         
Name: Dorothy M. Ables                
Title: Chief Administrative Officer




2